DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-4 and 10 are rejected under 35 U.S.C. 102a1 as being anticipated by Ichiyanagi.
Ichiyanagi shows a heat exchanger comprising:  an outer casing 6 extending in a longitudinal direction (Figs. 1 and 2), and delimiting a volume through which a first fluid is flowable during operation (see Fig. 1, X is the fluid); a width direction extending transversely to the longitudinal direction (see Fig. 1 below); a height direction extending transversely to the longitudinal direction and transversely to the width direction (see Fig. 1 below); a tube bundle including tube bodies 4 through which a second fluid (a refrigerant) is flowable during operation, the tube bodies arranged in the volume and extending in the longitudinal direction, the second fluid fluidically separated from the first fluid; wherein in a cross section defined by the width direction and the height direction, the volume has an inner surface and an inner circumference and each tube body has an outer circumference and an outer surface area (see Fig. 6 below); wherein in at least one portion of the volume extending in the longitudinal direction, a sum of the outer surface area of each of the tube bodies accounts for less than 64% of the inner surface area; wherein a residual cross section area of the inner surface area through which the first fluid is flowable during operation is delimitated between the outer casing and the plurality of tube bodies see Fig. 6).

    PNG
    media_image1.png
    635
    842
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    705
    657
    media_image2.png
    Greyscale

Regarding claim 2, the tube bodies are flat tubes.  Regarding claims 3 and 4, the tube height and width would have involved a mere change is the size of an object, which is generally recognized as being within the level of ordinary skill in the art when the device will still carry out its intended tasks with the modification.  Regarding claim 10, at least one tube body includes a plurality of elements 4a protruding into the tube body (the inner surfaces of the channels 4a protrude into the tube body).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

5.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi.
Ichiyanagi does not show a plurality of columns of the tube bodies, however, such an arrangement would have involved a mere duplication of the essential working parts of a device which is generally recognized as being within the level of ordinary skill in the art when the prior art device will still carry its intended functions with the modification.  Regarding claim 13, the column of tube bodies of Ichiyanagi includes 9 to 14 tube bodies.
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ichiyanagi.
Ichiyanagi discloses the structural limitations of the claim as stated above except a plurality of rows and a plurality of columns of the tube bodies, however, such an arrangement would have involved a mere duplication of the essential working parts of a device which is generally recognized as being within the level of ordinary skill in the art when the prior art device will still carry its intended functions with the modification.  
Claim Objections
7.	Claim 6 is objected to because of the following informalities:  “boy” in line 3.  Appropriate correction is required.  Claim 6 appears to comprise allowable subject matter and would be favorably considered if the informality is overcome.
Allowable Subject Matter
8.	Claims 5, 7, 8, 9, 11, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
9.	Claims 17-20 are allowed.  The prior art does not show nor fairly suggest a ratio of a sum of the outer circumference of each of the plurality of tube bodies to the inner circumference being at least 5.5.
The prior art of Siegel et al., Richter et al., and Irmler et al. are pertinent to the Applicant’s invention.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Davis Hwu whose telephone number is (571)272-4904.
Examiner interviews are available via telephone.  Call the examiner to schedule an interview.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVIS D HWU/Primary Examiner, Art Unit 3763